 <DOC> Online via GPO Access [wais.access.gpo.gov]            NOTICE: This opinion is subject to formal revision before                publication in the Board volumes of NLRB decisions.                Readers are requested to notify the Executive Secretary,                National Labor Relations Board, Washington, D.C. 20570, of                any typographical or other formal errors so that                corrections can be included in the bound volumes.                            LAIDLAW TRANSIT, INC.               DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD                               323 NLRB No. 43         Laidlaw Transit, Inc. and Public, Professional & Office Clerical  Employees and Drivers, Local Union No. 763, International Brotherhood of                   Teamsters, AFL-CIO. Case 19-CA-24729-1                               MARCH 24, 1997                             DECISION AND ORDER                BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS      Upon a charge filed by the Union on August 19, 1996, the General  Counsel of the National Labor Relations Board issued a complaint on  October 22, 1996, against Laidlaw Transit, Inc., the Respondent,  alleging that it has violated Section 8(a)(5) and (1) of the National  Labor Relations Act. Although properly served copies of the charge and  complaint, the Respondent failed to file an answer.     On February 24, 1997, the General Counsel filed a Motion for Summary  Judgment with the Board. On February 25, 1997, the Board issued an order  transferring the proceeding to the Board and a Notice to Show Cause why  the motion should not be granted. The Respondent filed no response. The  allegations in the motion are therefore undisputed.     The National Labor Relations Board has delegated its authority in  this proceeding to a three-member panel.                    RULING ON MOTION FOR SUMMARY JUDGMENT      Sections 102.20 and 102.21 of the Board's Rules and Regulations  provide that the allegations in the complaint shall be deemed admitted  if an answer is not filed within 14 days from service of the complaint,  unless good cause is shown. In addition, the complaint affirmatively  notes that unless an answer is filed within 14 days of service, all the  allegations in the complaint will be considered admitted. Further, the  undisputed allegations in the Motion for Summary Judgment disclose that  the Region, by letter dated January 29, 1997, notified the Respondent  that unless an answer were received by February 7, 1997, a Motion for  Summary Judgment would be filed.     In the absence of good cause being shown for the failure to file a  timely answer, we grant the General Counsel's Motion for Summary  Judgment.     On the entire record, the Board makes the following                              FINDINGS OF FACT                               I. JURISDICTION       At all material times, the Respondent, a corporation, with an office  and place of business in Seattle, Washington, has been engaged in the  business of providing transportation services. During the 12-month  period preceding issuance of the complaint, a representative period, the  Respondent, in the course and conduct of its business operations, had  gross sales of goods and services valued in excess of $500,000. In  addition, during that same time period, the Respondent sold and shipped  goods or provided services from its facilities within the State of  Washington to customers outside that State, or sold and shipped goods or  provided services to customers within the State, which customers were  themselves engaged in interstate commerce by other than indirect means,  of a total value in excess of $50,000. Furthermore, the Respondent,  during that same time period, purchased and caused to be transferred and  delivered to its facilities within the State of Washington, goods and  materials valued in excess of $50,000 directly from sources outside that  State, or from suppliers within that State which in turn obtained such  goods and materials directly from sources outside the State. We find  that the Respondent is an employer engaged in commerce within the  meaning of Section 2(2), (6), and (7) of the Act and that the Union is a  labor organization within the meaning of Section 2(5) of the Act.                     II. ALLEGED UNFAIR LABOR PRACTICES      The following employees of the Respondent constitute a unit  appropriate for the purposes of collective bargaining within the meaning  of Section 9(b) of the Act:          All drivers employed by the Respondent at its Seattle,          Washington facilities, excluding all other employees, guards and          supervisors as defined in the Act.  At all material times the Union has been the designated exclusive  collective-bargaining representative of the unit, and the Union has been  recognized as the representative by the Respondent. This recognition has  been embodied in successive collective-bargaining agreements, the most  recent of which is effective from September 1, 1994, through August 31,  1997. At all material times, based on Section 9(a) of the Act, the Union  has been the exclusive collective-bargaining representative of the unit.     Since June 11, 1996, the Union, by letter, has requested that the  Respondent furnish the Union with the following information regarding  the new Para Transit operations in Seattle, King County, Washington:              The parent organization or corporate name;             The current Board of Directors and corporate officers and          executives;             The corporate organizational chart;             The divisional and/or affiliate names;             The divisional and/or affiliate organizational charts;             The personnel that hires and fires at the various levels;             The personnel that negotiates contracts in the divisions          and/or affiliates;             The major stockholders in the parent corporation, divisions          and/or affiliates.      Since July 12, 1996, the Union, by letter, has requested that the  Respondent furnish it with the following information regarding the new  Para Transit operations in Seattle, King County, Washington:              The training manuals and materials used for training new          employees;             The names of individuals who did the training, their job          classifications and title; and             What division was responsible for compensating the trainers           and trainees, along with the name of division heads.      The requested information described above is necessary for, and  relevant to, the Union's performance of its duties as the exclusive  collective-bargaining representative of the unit. The Respondent has  failed and refused to furnish the Union with this requested information.                              CONCLUSION OF LAW      By the acts and conduct described above, the Respondent has engaged  in unfair labor practices affecting commerce within the meaning of  Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act.                                   REMEDY      Having found that the Respondent has engaged in certain unfair labor  practices, we shall order it to cease and desist and to take certain  affirmative action designed to effectuate the policies of the Act.  Specifically, having found that the Respondent has failed to provide the  Union information that is relevant and necessary to its role as the  exclusive bargaining representative of the unit employees, we shall  order the Respondent to furnish the Union the information requested.                                    ORDER      The National Labor Relations Board orders that the Respondent,  Laidlaw Transit, Inc., Seattle, Washington, its officers, agents,  successors, and assigns, shall     1. Cease and desist from     (a) Failing to provide Public, Professional & Office Clerical  Employees and Drivers, Local Union No. 763, International Brotherhood of  Teamsters, AFL-CIO with requested information that is necessary for, and  relevant to, the Union's performance of its duties as the exclusive  collective-bargaining representative of the following unit:          All drivers employed by the Respondent at its Seattle,          Washington facilities, excluding all other employees, guards and          supervisors as defined in the Act.      (b) In any like or related manner interfering with, restraining, or  coercing employees in the exercise of the rights guaranteed them by  Section 7 of the Act.     2. Take the following affirmative action necessary to effectuate the  policies of the Act.     (a) Provide the Union the information it requested on June 11, and  July 12, 1996.     (b) Within 14 days after service by the Region, post at its facility  in Seattle, Washington, copies of the attached notice marked  ``Appendix.''\1\ Copies of the notice, on forms provided by the Regional  Director for Region 19, after being signed by the Respondent's  authorized representative, shall be posted by the Respondent and  maintained for 60 consecutive days in conspicuous places including all  places where notices to employees are customarily posted. Reasonable  steps shall be taken by the Respondent to ensure that the notices are  not altered, defaced or covered by any other material. In the event  that, during the pendency of these proceedings, the Respondent has gone  out of business or closed the facility involved in these proceedings,  the Respondent shall duplicate and mail, at its own expense, a copy of  the notice to all current employees and former employees employed by the  Respondent at any time since August 19, 1996. ---------------------------------------------------------------------------     \1\If this Order is enforced by a judgment of a United States court  of appeals, the words in the notice reading ``Posted by Order of the   National Labor Relations Board'' shall read ``Posted Pursuant to a  Judgment of the United States Court of Appeals Enforcing an Order of the  National Labor Relations Board.'' ---------------------------------------------------------------------------     (c) Within 21 days after service by the Region, file with the  Regional Director a sworn certification of a responsible official on a  form provided by the Region attesting to the steps that the Respondent  has taken to comply.   Dated, Washington, D.C.   March 24, 1997              ____________________________________              William B. Gould IV,         Chairman              ____________________________________              Sarah M. Fox,               Member              ____________________________________              John E. Higgins, Jr.,          Member  (seal)      National Labor Relations Board                                  APPENDIX                             Notice To Employees                          Posted by Order of the                      National Labor Relations Board                 An Agency of the United States Government  The National Labor Relations Board has found that we violated the  National Labor Relations Act and has ordered us to post and abide by  this notice.      We will not fail to provide Public, Professional & Office Clerical  Employees and Drivers, Local Union NO. 763, International Brotherhood of  Teamsters, AFL-CIO with requested information that is necessary for, and  relevant to, its performance of its duties as the exclusive collective- bargaining representative of the following unit:          All drivers employed by us at our Seattle, Washington          facilities, excluding all other employees, guards and          supervisors as defined in the Act.      We will not in any like or related manner interfere with, restrain,  or coerce you in the exercise of the rights guaranteed you by Section 7  of the Act.     We will provide the Union the information it requested on June 11,  and July 12, 1996.            Laidlaw Transit, Inc.  